Citation Nr: 0843152	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  04-34 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York




THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for the service-connected asthma prior to April 24, 2003.   

2.  Entitlement to an initial rating in excess of 60 percent 
for the service-connected asthma since April 24, 2003.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1974 to 
February 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 RO rating decision.  

The Board notes that an April 2003 Board decision granted 
service connection for asthma and a May 2003 RO rating 
decision assigned an initial 30 percent disability rating, 
effective on February 28, 1997. 

During the pendency of this appeal, a February 2006 RO rating 
decision assigned a 60 percent rating, effective on June 26, 
2003 for his service-connected asthma.  

A May 2008, RO rating decision granted the veteran an earlier 
effective date of April 24, 2003, for his 60 percent 
disability rating. 

In July 2007, the Board remanded the issues on appeal for 
further development.  

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  Prior to April 24, 2003, the service-connected asthma is 
not shown to have been manifested by FEV-1 of 40- to 55-
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at 
least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  

3.  Beginning on and after April 24, 2003, the service-
connected asthma is not shown to be manifested by FEV-1 less 
than 40-percent predicted, or; FEV-1/FVC less than 40 
percent, or; more than one attack per week with episodes of 
respiratory failure, or; requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno-
suppressive medications.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 30 percent for the service-connected asthma prior 
to April 24, 2003, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.10, 4.97 including Diagnostic Code 
6602 (2008).  

2.  The criteria for the assignment of an initial rating in 
excess of 60 percent for the service-connected asthma on and 
after April 24, 2003 are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.10, 4.97 including Diagnostic Code 
6602 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In July 2007, after the rating decision on appeal, the RO 
sent the veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the May 2008 Supplemental Statement of the 
Case (SSOC).  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the July 2007 letter together 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The July 2007 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  The 
letter also advised the veteran that VA must make reasonable 
efforts to help the veteran get relevant records not held by 
any Federal agency, including State or local governments, 
private doctors and hospitals, or current or former 
employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  

As explained, the first three content-of-notice requirements 
have been met in this appeal.  On April 30, 2008, VA amended 
its regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2007).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the July 2004 Statement of the 
Case (SOC), which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
veteran in July 2007.  Further, the Board's decision herein 
denies the claim for increased initial rating, so no 
effective date is being assigned.  There is accordingly no 
possibility of prejudice under the notice requirements of 
Dingess as regards a claim for increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran was afforded VA examinations in April 1998, July 
2001, June 2005, and March 2008. 

Finally, the veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased ratings 
for the service-connected disability of asthma.  


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2007).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In February 1997 the veteran submitted evidence to reopen his 
claim for service connection for asthma and a May 1997 Board 
decision denied the veteran's claim.  In December 1999, the  
Board remanded the veteran's claim for further development.  

An April 2005 Board decision granted the veteran's claim for 
service connection for asthma and a May 2003 RO rating 
decision granted the veteran an initial 30 percent disability 
rating, effective February 29, 1997.  During the pendency of 
the appeal a February 2006 RO rating decision granted the 
veteran a 60 percent disability rating effective June 26, 
2003; however, a May 2008 RO rating decision granted the 
veteran an effective date of April 24, 2003.  

The veteran asserts that his service-connected asthma 
warrants higher ratings then 30 percent prior to April 24, 
2003, and a 60 percent disability rating since April 24, 
2003.  

Disabilities of asthma are rated under the provisions of 
38 C.F.R. § 4.97 (schedule of ratings - diseases of the 
trachea and bronchi), Diagnostic Codes 6602 (asthma, 
bronchial).  

The rating criteria of DC 6602 for bronchial asthma are as 
follows.

A  rating of 10 percent is warranted for bronchial asthma 
where any of these conditions are manifested: by FEV-1 of 71- 
to 80- percent predicted, or; FEV-1/FVC of 71 to 80 percent, 
or; intermittent inhalational or oral bronchodilator therapy.  

A rating of 30 percent  is warranted for bronchial asthma 
where any of these conditions are manifested: by FEV-1 of 56- 
to 70- percent predicted, or; FEV-1/FVC of 56 to 70 percent, 
or; daily inhalational or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication.  

A rating of 60 percent requires FEV-1 of 40- to 55-percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  

A rating of 100 percent is assigned for FEV-1 less than 40- 
percent predicted, or; FEV-1/FVC less than 40 percent, or; 
more than one attack per week with episodes of respiratory 
failure, or; requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications. 38 C.F.R. § 4.97, Diagnostic Code 6602.  

The Board notes that the supplementary information published 
with promulgation of the rating criteria indicates that post- 
bronchodilator findings are the standard in pulmonary 
assessment. 61 Fed. Reg. 46723 (1996).  See 61 Fed. Reg. 
46720, 46723 (Sept. 5, 1996) (VA assesses pulmonary function 
after bronchodilation).  

At the veteran's April 1998 VA examination he reported a dry 
cough once a week that was associated with his asthma.  He 
also had dyspnea on exertion and was short of breath with 
heavy lifting.  He reported 2 asthma attacks per week with 
decreased physical capacity.  He was on Proventil 2 puffs 
every 4 hours with no side effects.  He had allergic 
rhinitis, sinusitis, and asthmatic bronchitis once every 1 to 
2 months and was incapacitated for 1 to 2 days.  

The examination revealed good breath sounds with inspiratory 
and expiratory wheezes in the right mid lobe and right lower 
lobe without evidence of cor pulmonale, RVH, or pulmonary 
hypertension.  His weight was stable and there was minimal 
pectus excavatum.  Chest x-ray studies revealed chronic 
obstructive pulmonary disease (COPD).  

The veteran's pulmonary function test (PFT) revealed that his 
FEV-1 was 73 percent predicted pre drugs and 79 percent 
predicted post drugs and his FEV1/FVC was 83 percent 
predicted pre drugs and 84 percent predicted post drugs.  The 
computerized interpretation was moderate obstructive disease, 
obstructive disease confirmed but increased residual volume, 
and no change after bronchodilator.  

At the July 2001 VA examination, the veteran was noted to 
cough daily, occasionally producing sputum, had hemoptysis 
associated with an episode of pneumonia in 1998, and 
anorexia.  He had dyspnea after 1/2 block of walking.  He 
reported daily asthma attacks; however his only duration of 
incapacitation was a 6 day hospitalization in May 1998 for 
pneumonia with no mention of asthma.  It was noted that a 
July 2001 PFT was technically inadequate due to low total 
expiratory time; however, the spriometry, lung volumes and 
diffusing capacity were normal.  

At the veteran's June 2005 VA examination, he had inspiratory 
and expiratory wheezing, rales of bother lower lobes, and a 
productive cough of clear mucous material.  

The veteran needed a bronchodialating treatment by nebulizer 
in order to complete the exam and after the post-nebulizer 
treatment the expiratory wheezing was greatly diminished  as 
were the rales on the right but not on the left.  He was 
unable to complete more then 3 or 4 words without taking a 
breath.  

The VA examiner stated that the veteran's pulmonary function 
test showed a decrease in ability from the previous 
examination even though the veteran had a nebulizer.  The VA 
examiner diagnosed him with moderately severe reactive airway 
disease.  

After the bronchodilator his FEV-1 was 72 percent and his 
FEV1/FVC was 71 percent.  The examiner stated that the PFT 
revealed that the veteran's FEV1, FVC, and FEV1/FVC was 
reduced, there was mild obstruction, normal gas transfer, and 
normal resting oximetry.  

At the veteran's March 2008 VA examination he reported that 
he coughed daily, mainly in the morning, and that his cough 
was productive at least 1 oz. of clear thick sputum a day.  
He did not have broncolithis, blood, or change in color, 
except when especially symptomatic because of his sinuses or 
if he had a respiratory infection superimposed.  

It was noted that he was hospitalized in February 2008 for 
left lower lobe pneumonia but he was fully recovered.  He was 
able to walk 2 blocks before he had to stop, he could do 1 
flight of stairs slowly, and he was short of breath when he 
bathed in the shower.  

It was noted that daily he used a bronchodilator and an anti-
inflammatory; however, he didn't use steroids.  He reported 
several asthma attacks per year, that he wheezed once to 
several times a day, and that he had dyspnea.  He reported 7 
days of incapacitation in the past 12 months.  

On examination, he had decreased breath sounds, wheezing, 
dyspnea on mild exertion, and his chest expansions and 
diaphragm excursion were slightly limited.  

After the bronchodilator his FEV-1 was 72 percent and his 
FEV1/FVC was 71 percent.  The examiner stated that the PFT 
revealed that the veteran's FEV1, FVC, and FEV1/FVC was 
reduced, there was mild obstruction, normal gas transfer, and 
normal resting oximetry.  

The Board finds that, prior to April 24, 2003, the veteran's 
service-connected asthma does not warrant an initial rating 
in excess of 30 percent.  

A careful review of the veteran's VA examinations and VA 
treatment revealed that his symptoms were not manifested by 
FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  Therefore, he does not meet the criteria 
for a 60 percent disability rating.  

The Board finds that, since April 24, 2003, the service-
connected asthma does not warrant an initial rating in excess 
of 60 percent.  A careful review of the veteran's VA 
examinations and VA treatment revealed that his symptoms were 
not manifested by FEV-1 less than 40- percent predicted, or; 
FEV-1/FVC less than 40 percent, or; more than one attack per 
week with episodes of respiratory failure, or; requires daily 
use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications and 
therefore, he does not meet the criteria for a 100 percent 
disability rating.  

The Board notes that in exceptional cases, where the 
evaluations provided by the rating schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
commensurate with the veteran's average earning impairment 
due to the service-connected disorder.  Fisher v. Principi, 4 
Vet. App. 57, 60 (1993).   

The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet App. 225, 229 (1993).  The file does not show, 
and veteran has not alleged, that the criteria for 
extraschedular rating apply to the service-connected asthma.  

Based on the evidence, the Board finds that a rating higher 
than 30 percent prior to April 24, 2003, and a rating higher 
then 60 percent since April 24, 2003, is not warranted under 
the criteria for evaluating service-connected asthma.  



ORDER

Prior to April 24, 2003, an initial rating in excess of 30 
percent for the service-connected asthma is denied.  

Since April 24, 2003, an initial rating in excess of 60 
percent for the service-connected asthma is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


